Citation Nr: 0526450	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pharyngitis, to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for lung restriction, 
to include as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for joint pain and 
arthralgia, to include as a chronic disability resulting from 
an undiagnosed illness.

4.  Entitlement to service connection for leg pain, to 
include as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for disequilibrium, to 
include as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for night sweats, to 
include as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for prostatitis, to 
include groin pain.

8.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991.  He also had periods of active duty for training, to 
include the period from July to December 1988.  His active 
duty included service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for multiple 
claimed conditions.  The conditions addressed by the RO in 
that decision that are currently before the Board on appeal 
are pharyngitis with lung restriction, joint pain and 
arthralgia, leg pain, disequilibrium, night sweats, 
prostatitis with groin pain, and peptic ulcer disease.  The 
RO denied service connection for each of those conditions 
both on a direct basis, and as a chronic disability resulting 
from an undiagnosed illness.

In a June 2004 decision, the Board denied service connection, 
both on a direct basis and as due to an undiagnosed 
illnesses, for a major depressive disorder, to include memory 
loss and insomnia; blurred vision; hypertension; diarrhea; 
and a low back disorder.  The claims regarding those 
conditions are no longer before the Board.

With respect to claims of entitlement to service connection 
for prostatitis with groin pain, and peptic ulcer disease the 
Board denied service connection due to an undiagnosed illness 
but remanded the issue of entitlement to direct service 
connection.  The Board also remanded issues of entitlement to 
direct service connection and entitlement to service 
connection due to an undiagnosed illnesses for pharyngitis 
with lung restriction, joint pain and arthralgia, leg pain, 
disequilibrium, and night sweats.

While the RO addressed pharyngitis with lung restriction as 
one condition, the Board finds that pharyngitis and lung 
restriction have distinct and separate medical histories.  
Therefore, the Board will address these issues as separate 
claims.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is a Persian Gulf veteran.

3.  The veteran does not have chronic or recurrent 
pharyngitis.

4.  A respiratory disorder was not diagnosed until 1996, and 
no competent evidence links such a disorder to service.

5.  The veteran does not have arthritis, instability, or 
other compensable disability of the left or right knees, or 
the left or right hips.

6.  The veteran's right knee bipartite patella is a 
congenital defect.

7.  Right leg pain was first reported several years after 
active service, and does not produce a compensable 
disability.

8.  The veteran does not have chronic or recurrent 
disequilibrium, and does not currently have disequilibrium.

9.  Night sweats were first reported several years after 
active service, and do not produce a compensable disability.

10.  A chronic disorder due to prostatitis and groin pain is 
not shown to be related to service.

11.  A peptic ulcer was first diagnosed several years after 
the veteran's service.


CONCLUSIONS OF LAW

1.  No chronic or recurrent pharyngitis was incurred or 
aggravated in service; nor is there a chronic pharyngitis 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

2.  A restrictive lung defect and small airways disease was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  No chronic pain or arthralgia of the joints, including 
the left knee, left hip, or right hip, was incurred or 
aggravated in service; nor is there any chronic disability of 
the left knee, left hip, or right hip resulting from an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

4.  Neither a bipartite patella nor any other right knee 
disorder was incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  Right leg pain was not incurred or aggravated in service; 
nor is any right leg pain a chronic disability resulting from 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

6.  Chronic or recurrent disequilibrium was not incurred or 
aggravated in service; and there is no chronic disability 
manifested by disequilibrium resulting from an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.317.

7.  Night sweats were neither incurred nor aggravated in 
service; nor are night sweats a chronic disability resulting 
from an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

8.  Recurrent prostatitis with groin pain was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

9.  Peptic ulcer disease was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the July 2004 VCAA letter after the initial adverse 
rating decision of August 1997.  The Court explained in 
Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Rather, it is sufficient 
remedy for the Board to remand the case to the AOJ to provide 
the required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in June 2004.  The 
RO provided the required notice in July 2004.  The lack of 
full notice prior to the initial decision has been corrected, 
and any error as to when notice was provided was harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Subsequent 
notice is sufficient provided that the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claim by VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

The Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be presumed if a peptic 
ulcer became manifest to a degree of 10 percent disabling or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Factual Background

Initially, the Board finds that the veteran is a "Persian 
Gulf veteran."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  He 
served in Saudi Arabia in 1991.

The veteran's service medical records do not show any 
complaints or treatment for pharyngitis, breathing problems, 
joint pain, leg pain, disequilibrium, night sweats, 
prostatitis or stomach pain.  

The veteran was treated in November 1988 for vomiting and 
diarrhea, diagnosed as a viral syndrome.  He was seen in 
March 1991 for burning with urination and a penile discharge.  
The assessment was urethritis, and rule out gonorrhea.  The 
1991 treatment note did not address any prostate gland 
disorder or groin pain.

In April 1992, the veteran saw private physician John M. 
Seddon, M.D., with a one year history of discomfort in both 
groins.  The veteran reported occasional dysuria on voiding.  
Following examination the diagnosis was prostatitis.  The 
physician treated the condition with medication, and symptoms 
mostly resolved after several weeks.  The examiner opined 
that the disorder was probably due to a change in 
relationship, with a reduction in prostatic drainage.

In April 1994, the veteran saw Dr. Seddon again, with a two 
month history of intermittent discomfort in the right groin.  
Dr. Seddon noted tenderness over the spermatic cord.  Dr. 
Seddon diagnosed chronic prostatitis.  Dr. Seddon saw the 
veteran several more times through July 1994.

A November 1994 VA chest x-ray showed a normal chest, without 
evidence of lung disease.

In December 1994, the veteran had a VA medical examination 
with regard to his claim for compensation for disorders 
claimed as related to Persian Gulf duty.

On examination of the throat, the examiner observed mild 
erythema of the pharynx.  The examiner listed an impression 
of pharyngitis.

The veteran reported having shortness of breath at rest and 
dyspnea on exertion.  On examination, his breathing was not 
labored.  His lungs were clear.  The examiner indicated that 
the veteran should have a pulmonary function test (PFT).

The veteran reported arthralgia and myalgia in the legs.  On 
examination, all joints had full ranges of motion.  The 
joints had no inflammation.

On neurological examination, cranial nerve VIII acoustic 
showed a balance disorder.  Examination also revealed a 
ruptured right tympanic membrane.  The impression was 
disequilibrium.

The veteran reported having moderate to severe night sweats 
two times per week over the preceding year.  No pertinent 
diagnosis was entered.

The veteran stated that he had groin pain.  He indicated that 
he had received treatment for benign prostatic hypertrophy, 
with obstructive voiding symptoms.  His urination had been 
normal since.  On examination, there was no inguinal hernia 
and no testicular tenderness.  The prostate could not be 
totally palpated, but the examiner described it as firm and 
without palpable nodules.

The veteran denied any history of ulcer.  He indicated that 
he did not have stomach pain.  On examination, his abdomen 
was not tender.

A VA PFT performed in January 1995 was within normal limits.

On VA neurological consultation in April 1995, neurological 
findings were normal.

The veteran saw Dr. Seddon on several occasions from August 
to November 1996, reporting intermittent right groin pain 
over the preceding two years, and a present exacerbation with 
severe pain.  The veteran denied urinary symptomatology.  He 
also stated that he had been started on medication for a 
peptic ulcer.  On examination in August 1996, the veteran's 
prostate was exquisitely tender.  Dr. Seddon's impression was 
recurrent prostatitis.  Dr. Seddon prescribed medication.  In 
November 1996, the veteran reported that he had no urinary 
complaints, but that he continued to have right groin pain.  
Dr. Seddon noted that the veteran had tenderness below the 
spermatic cord over the obturator foramen.

In an October 1996 statement, the veteran's wife wrote that 
the appellant had suffered from severe joint pain for five 
years.  She stated that the veteran constantly complained of 
right groin pain and numbness down his right leg.  She 
indicated that he often had severe night sweats.

In October 1996, the veteran completed an American Legion 
questionnaire regarding Persian Gulf War service and 
undiagnosed illnesses.  The symptoms he endorsed included 
muscle pain, joint pain, neurological signs and symptoms, 
respiratory symptoms, sleep disturbances, gastrointestinal 
symptoms, and prostate problems.

On VA examination in November 1996, the veteran indicated 
that he did not presently have shortness of breath.  The 
veteran reported a history of joint pain.  He stated that he 
had pain in his right groin that sometimes radiated down his 
right leg.  He related that attacks of increasingly severe 
pain in the right groin occurred about twice a week, and 
lasted from a half hour to two hours.  The veteran also 
indicated that he sweated a lot at night.  On examination, 
the veteran's throat and respiratory system were normal.  
Pulmonary function tests revealed a mild restriction.  There 
was point tenderness over the pubic tubercle.  The range of 
motion of the hip was normal.  An x-ray of the pelvis was 
normal.  The examiner found no evidence of any significant 
disease.

In a December 1997 statement, the veteran indicated that he 
had begun to have shortness of breath after his Persian Gulf 
service.  He asserted that he had joint pain that had been 
erroneously addressed as prostatitis, and for which the 
actual cause had not been determined.  He related that his 
night sweats had begun immediately after his return from the 
Persian Gulf.  He stated that he had stomachaches about once 
a month.

In September 2001, the veteran saw Dr. Seddon, reporting 
blood and pus in his urine.  Dr. Seddon noted a slightly 
tender prostate gland, and microscopic hematuria.  By October 
2001, the prostate was normal on examination.

VA outpatient treatment notes from January 2005 reflect the 
veteran's complaint of pain in multiple joints.

The veteran had x-rays taken at a VA facility in January 
2005.  In a chest x-ray, the lungs, heart and other 
structures were normal.  X-rays of the knees showed no 
significant degenerative joint disease.  The x-rays showed a 
bipartite right patella.

The veteran had VA examinations of several systems in 
February 2005.  The examiners reported reviewing the 
veteran's claims file.  During the respiratory system 
examination the veteran reported that he had begun to have a 
sore throat during his service in Saudi Arabia.  He also 
stated that he had experienced intermittent shortness of 
breath since serving in Saudi Arabia.  He stated that he had 
shortness of breath at rest and on exertion.  On examination, 
the nose and pharynx appeared normal.  A PFT revealed a mild 
restrictive defect, small airways disease, with preservation 
of FEV1/FVC ratio and normal diffusion capacity.  The 
examiner opined that it was not at least as likely as not 
that the mild restrictive defect of the lungs was related to 
any incident during military service.  The examiner noted 
documentation in the claims file of a PFT with normal results 
in 1995, four years after service.  The examiner also opined 
that the veteran's nose and throat were normal, and the 
appellant did not complain of either dysequilibrium or night 
sweats.

On musculoskeletal examination, the veteran reported that his 
knees were weak and gave way.  He also described stiffness 
and pain.  He stated that he had sharp pain in his left hip, 
and stiffness in both hips.  He related that when he had been 
working full time as a barber, two years prior to the 
examination, his knees and hips would bother him with 
prolonged standing, and he would have to sit down, and 
occasionally leave work, because of the pain and weakness.

The examiner observed that the veteran walked with a slight 
limp on the right.  The ranges of motion of the knees and 
hips were, or near full.  There was no pain on motion of the 
knees.  The veteran had pain at the end of his range of 
flexion in both hips.  The examiner expressed the opinion 
that a bipartite right patella shown on x-ray was not related 
to the veteran's service, and that the disorder was a 
congenital condition.  The examiner noted no record of 
treatment during service for joint or leg pain.

On genitourinary examination, the veteran reported a history 
of right groin pain since 1991.  He stated that he had been 
treated for prostatitis, but that treatment had not resolved 
the right groin pain.  He related that he had last been seen 
for prostatitis in 1997 or 1998.  He reported urinary 
frequency of ten to twelve times per day, and three to four 
times at night.  He stated that he occasionally had pain in 
the right groin with urination.  He indicated that his 
urinary stream was occasionally altered, becoming at those 
times a sporadic flow.  He stated that sitting would diminish 
his right groin pain.  In the musculoskeletal examination, 
the veteran reported having had right groin pain 
intermittently over the years.  He did not have groin pain on 
the day of the examination.  On examination, the external 
genitourinary organs were normal.  The examiner found no 
signs or symptoms of chronic prostatitis, and no evidence of 
disability related to a history of past chronic prostatitis.

On gastrointestinal examination, the veteran reported a 
history of stomach pain.  He stated that he did not remember 
when the pain had started.  He related that a physician had 
told him that he had a peptic ulcer.  He reported that he had 
taken medication for his stomach problem, but that he did not 
presently take any.  On examination, the veteran did not have 
any abdominal pain or tenderness.  The examiner concluded 
that there was no evidence of peptic ulcer disease, and no 
objective indications of chronic disability as a result 
thereof.

Analysis

There is no evidence that the veteran had pharyngitis during 
service.  On VA examination in December 1994, the examiner 
observed mild erythema of the veteran's pharynx, and listed 
an impression of pharyngitis.  On VA examination in November 
1996, the veteran's throat appeared normal.  Medical records 
since 1996 do not show any objective evidence of pharyngitis.  
Further, the medical evidence does not show that pharyngitis 
noted in 1994 continued or recurred through the present.  In 
the absence of a current disability due to pharyngitis, the 
preponderance of the evidence is against service connection.

Based on the results of the February 2005 PFT, the examiner 
diagnosed a mild restrictive defect, and small airways 
disease.  That interpretation of test results attributed the 
veteran's lung restriction to a known clinical diagnosis, 
small airways disease.  Therefore, the veteran's lung 
disorder may not be considered for service connection as an 
undiagnosed illness under 38 U.S.C.A. § 1117.

A claim for service connection for the diagnosed small 
airways disease may be considered on a direct basis.  In this 
case, however, there is no record of respiratory problems or 
complaints during service.  When the veteran had a VA Persian 
Gulf veteran examination in 1994, he reported having 
shortness of breath.  He has indicated that he noticed 
difficulty breathing after returning home from the Persian 
Gulf.  VA PFTs revealed normal function in January 1995, and 
mild restriction in November 1996 and February 2005.  In 
February 2005, the examiner opined that it was not at least 
as likely as not that the mild restriction was attributable 
to service, considering the normal results of the 1995 PFT.  
That examiner did not discuss the 1996 pulmonary function 
studies.

In this case, there is no objective evidence of a breathing 
disorder until December 1994, and no medical has linked any 
current lung restriction or breathing disorder to the 
veteran's military service, to include his active duty 
service in the Persian Gulf.  While the veteran has argued 
that such a link does exist, he is not competent to offer a 
medical opinion as to the etiology of this disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against granting service connection for a restrictive lung 
disease.  The claim is denied.

The veteran has complained of multiple joint arthralgia or 
pain.  In the June 2004 decision, the Board denied service 
connection for a low back disorder.  When the veteran 
specified, in the February 2005 VA examination, the joints 
that were symptomatic, he indicated that he had problems with 
his knees and hips.

In the February 2005 VA examination, a physician diagnosed, 
based on x-rays, a bipartite patella in the veteran's right 
knee.  That finding provided a known clinical diagnosis for a 
right knee condition.  Therefore, any disability of the 
veteran's right knee may not be considered for service 
connection as an undiagnosed illness under 38 U.S.C.A. 
§ 1117.

No physician has provided a diagnosis with regard to the hips 
or the left knee.  The symptoms of pain, stiffness, and 
giving way that the veteran has reported in those joints 
became manifest within the presumptive period under 38 C.F.R. 
§ 3.317.  The evidence does not show, however, that left knee 
or bilateral hip arthritis was manifested to the degree of 10 
percent disabling or more.  Indeed, arthritis has not been 
diagnosed in any of those joints.  The February 2005 VA 
examination showed ranges of motion of the left knee and hips 
beyond the limitations that would be compensable under the 
appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253, 5260, 5261 (2004).  Despite the 
veteran's complaints of giving way of the knees, the left 
knee did not have recurrent subluxation or lateral 
instability on examination in February 2005.  As the left 
knee and bilateral hip disorders have not manifested to a 
degree of 10 percent disabling or more, any current disorders 
in those joints do not meet the requirements to be presumed 
service connected as chronic disabilities resulting from an 
undiagnosed illness.

The claimed bilateral knee and hip disabilities may be 
considered for service connection on a direct basis.  In this 
case, the veteran's service medical records are silent for 
complaints involving the knees or hips.  Since service, 
examinations have not resulted in the diagnosis of any left 
knee or hip disorder.  As noted above, physicians have not 
found arthritis or other joint disorders.  In the absence of 
a current disability, the preponderance of the evidence is 
against service connection for any disability of the left 
knee, left hip, or right hip.

In February 2005, the VA examiner found that the veteran had 
a bipartite right patella.  The examiner provided the opinion 
that the bipartite condition was congenital, and not related 
to service.  The claims file does not contain any medical 
evidence or opinion linking the bipartite right patella to 
the veteran's service.  Therefore, the Board denies service 
connection for any right knee disability.

In 1996, the veteran indicated that he had right leg numbness 
and right groin pain.  The veteran has not reported other 
right or left leg pain, as distinguished from leg joint pain.  
The veteran has received treatment for right groin pain and 
urinary dysfunction, and physicians have diagnosed chronic 
prostatitis.  The Board will consider his claim regarding 
right groin pain in conjunction with his claim regarding 
prostatitis.

On VA examination in February 2005, the examiner noted that 
the veteran walked with a slight limp on the right.  The 
examiner did not comment on whether the limp was related to 
any right leg pain.  In any case, there is no evidence that 
any right leg pain has produced any disability that is 10 
percent disabling or more.  Therefore, the requirements for 
presuming service connection for an undiagnosed illness 
manifested by right leg pain are not met.  

With respect to direct service connection, the service 
medical records are silent for leg pain in service.  There is 
no objective evidence of current right leg pain, and no 
medical or competent evidence of a link between any current 
right leg pain and disease or injury in service.  Therefore, 
the preponderance of the evidence is against direct service 
connection for leg pain.

The VA examiner who saw the veteran in December 1994 
diagnosed disequilibrium.  On VA neurological consultation in 
April 1995, no disequilibrium was present.  Since the 1995 
consultation, there has been no further evidence of 
disequilibrium.  In the absence of a current disability 
manifested by disequilibrium, service connection for 
disequilibrium must be denied.

The veteran has reported having night sweats.  Physicians 
have not attributed that condition to a known clinical 
diagnosis.  Records dated within the presumptive period 
reflect the veteran's reports of night sweats.  The reported 
night sweats, however, have not manifested in disability 
ratable at 10 percent or higher.  38 C.F.R. § 4.118, 
Diagnostic Code 7832 (2004) (To warrant a compensable rating 
for hyperhidrosis, the individual must be unable to handle 
paper or tools because of moisture, and unresponsive to 
therapy.)  In the absence of compensable manifestations, it 
is not possible to presume service connection for the 
veteran's night sweats based on undiagnosed illness.

The veteran did not report having night sweats during 
service.  There is no medical evidence or opinion linking 
post-service night sweats to any disease or injury in 
service.  Thus, the preponderance of the evidence is against 
direct service connection for night sweats.

The veteran was seen during service in March 1991 with 
complaints of burning on urination and a penile discharge.  
At that time the diagnoses were urethritis and rule out 
gonorrhea.  Beginning about eleven months postservice from 
active duty the veteran reported a one year history of groin 
pain.  The diagnosis was prostatitis.  Significantly, in 
describing the cause for this disorder, the examiner did not 
point to service, but rather a change in relationship.  
During the years that followed the veteran frequently was 
treated for prostatitis.  At no time did any health care 
provider link prostatitis to the appellant's active duty 
service.  Moreover, on examination in 2005 there were no 
signs or symptoms of chronic prostatitis.  Further, there was 
no evidence of disability due to the prior history of 
prostatitis.  Without competent evidence of a current 
disorder there is no basis upon which to grant service 
connection.  Further, in 2005 the VA examiner did not link 
any complaints of groin pain to the appellant's military 
service.  Without competent evidence linking a current 
disability to service, the claim must be denied.

The records of the veteran's active service in 1991 are 
silent for stomach complaints.  On VA examination in December 
1994, the veteran denied any history of ulcer, and denied any 
present stomach pain.  Dr. Seddon's treatment notes from 1996 
reflect the veteran's report that another physician had 
diagnosed him as having an ulcer.  On VA examination in 
February 2005, the examiner found no evidence of current 
ulcer disease.  In 1994, between active service in 1991 and 
reports of an ulcer diagnosis in 1996, the veteran indicated 
that he had no stomach problems and had never had an ulcer.  
As there is uncontradicted evidence denying ulcer history or 
symptoms until several years after service, the preponderance 
of the evidence is against service connection for peptic 
ulcer disease.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the claims are denied.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for pharyngitis, a lung 
restriction, small airways  disease, joint pain and 
arthralgia, leg pain, disequilibrium, and for night sweats, 
to include due to an  undiagnosed illness is denied.

Entitlement to service connection for peptic ulcer disease 
and for right groin pain with prostatitis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


